Case: 11-10240     Document: 00511601925         Page: 1     Date Filed: 09/14/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        September 14, 2011

                                     No. 11-10240                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



BETHY JANETTE BURTON,

                                                  Plaintiff - Appellant
v.

REAGAN COUNTY; TEXAS DEPARTMENT OF FAMILY AND
PROTECTIVE SERVICES - Adult Protective Services; MHMR SERVICES
FOR THE CONCHO VALLEY; BIG SPRING STATE HOSPITAL,

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 6:10-CV-64


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Bethy Burton appeals the district court’s order denying her three motions
and dismissing her case with prejudice because her claims were frivolous.
Burton’s complaint, premised upon 42 U.S.C. § 1983, alleged that during and
before 2004, the defendants violated her constitutional rights, as well as state
and federal law. The violations alleged by Burton include that she was subject

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10240     Document: 00511601925        Page: 2    Date Filed: 09/14/2011




                                     No. 11-10240

to “a plurality of United States Bill of Rights Violations,” church/state violations,
bias crime, forced exile, animal cruelty, and cruel and unusual punishment.
      The district court found that Burton’s allegations were “wholly frivolous
in both law and fact[,]” as they were “either not actionable under any set of facts
or not actionable in a federal court of limited jurisdiction.” Burton’s claims, the
district court added, were also time-barred by Texas state law. The district court
accordingly denied Burton’s motions to proceed in forma pauperis (IFP), for
appointment of counsel, and for service of process by U.S. Marshal, and
dismissed her case with prejudice.
      We review for abuse of discretion a district court’s dismissal of a complaint
as frivolous. Macias v. Raul A. (Unknown), Badge No. 153, 23 F.3d 94, 97 (5th
Cir. 1994). An IFP proceeding may be dismissed if the complaint “lacks an
arguable basis in law or fact.” Id.; see 28 U.S.C. § 1915(e)(2)(B)(i). The district
court has broad discretion in making its determination that a complaint is
frivolous. Macias, 23 F.3d at 97.
      Burton argues “[t]he Complaint pleadings were not malicious or frivolous[,
n]either were any delusions presented to the Court.” Burton further argues that
“[t]he facts are not ‘fantastic’ . . . and the ‘legal theory’ is relevant.” Burton fails,
however, to explain why her complaint is not deficient. Instead, her appellate
briefs are conclusory, confirming that her claims are frivolous. See Pedraza v.
Meyer, 919 F.2d 317, 318 n.1 (5th Cir.1990).
      Largely for the reasons articulated by the district court, it was not an
abuse of discretion to deny Burton’s motions and dismiss her case with prejudice.
      AFFIRMED.




                                           2